 

Exhibit 10.5

 

 

 



 

 

 

 

 

 

 

 

 

TAX RECEIVABLE AGREEMENT

 

among

 

vTv THERAPEUTICS INC.,

 

and

 

THE PERSONS NAMED HEREIN
 

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------



 

 

Dated as of July 29 , 2015

 

 



--------------------------------------------------------------------------------



 

 

 

 

 

 

 

 

 



 

 



 

 

 



TABLE OF CONTENTS

 

    Page       ARTICLE I DEFINITIONS 2 Section 1.01 Definitions 2      
ARTICLE II DETERMINATION OF REALIZED TAX BENEFIT 10 Section 2.01 Basis
Adjustment 10 Section 2.02 Realized Tax Benefit and Realized Tax Detriment 10
Section 2.03 Procedures, Amendments 11       ARTICLE III TAX BENEFIT PAYMENTS 12
Section 3.01 Payments. 12 Section 3.02 No Duplicative Payments 13      
ARTICLE IV TERMINATION 13 Section 4.01 Termination, Early Termination and Breach
of Agreement 13 Section 4.02 Early Termination Notice 15 Section 4.03 Payment
upon Early Termination 15       ARTICLE V SUBORDINATION AND LATE PAYMENTS 15
Section 5.01 Subordination 15 Section 5.02 Late Payments by the Corporate
Taxpayer 16       ARTICLE VI NO DISPUTES; CONSISTENCY; COOPERATION 16
Section 6.01 Participation in the Corporate Taxpayer’s and OpCo’s Tax Matters 16
Section 6.02 Consistency 16 Section 6.03 Cooperation 16       ARTICLE VII
MISCELLANEOUS 17 Section 7.01 Notices 17 Section 7.02 Binding Effect; Benefit;
Assignment 18 Section 7.03 Resolution of Disputes 18 Section 7.04 Counterparts
19 Section 7.05 Entire Agreement 19 Section 7.06 Severability 19 Section 7.07
Amendment 20 Section 7.08 Governing Law 20 Section 7.09 Reconciliation 20
Section 7.10 Withholding 21 Section 7.11 Admission of the Corporate Taxpayer
into a Consolidated Group; Transfers of Corporate Assets 21 Section 7.12
Confidentiality 21 Section 7.13 Partnership Agreement 21

 



i

 

 

TAX RECEIVABLE AGREEMENT

 

This TAX RECEIVABLE AGREEMENT (as amended from time to time, this “Agreement”),
dated as of July 29 , 2015, is hereby entered into by and among vTv Therapeutics
Inc., a Delaware corporation (the “Corporate Taxpayer”), each of the undersigned
parties hereto identified as “Members,” and each Person who is assigned rights
by a Member and executes a joinder hereto as provided in Section 7.02(b).

 

RECITALS

 

WHEREAS, vTv Therapeutics LLC, a Delaware limited liability company (“OpCo”), is
classified as a partnership for U.S. federal income tax purposes;

 

WHEREAS, the Corporate Taxpayer is classified as an association taxable as a
corporation for U.S. federal income tax purposes;

 

WHEREAS, each Member holds non-voting common units in OpCo (the “Non-Voting
Common Units”);

 

WHEREAS, the Corporate Taxpayer will use the net proceeds from the transactions
described in the registration statement on Form S-1 initially filed with the
Securities and Exchange Commission on June 15, 2015 (Registration No.
333-204951), as amended prior to the date hereof, including the initial public
offering of shares of Class A common stock, $0.01 par value per share (“Class A
Common Stock”) by the Corporate Taxpayer (the “IPO”), to acquire newly-issued
Non-Voting Common Units in Opco directly from OpCo (the “Capital Contribution”);

 

WHEREAS, under the terms of the Exchange Agreement, each Member may exchange
each Non-Voting Common Unit held by it, together with a corresponding share of
Class B common stock, $0.01 par value per share, of the Corporate Taxpayer
(“Class B Common Stock”), either for shares of Class A Common Stock, on a
one-for-one basis, or cash (based on the market price of the shares of the Class
A Common Stock), at the Corporate Taxpayer’s option.

 

WHEREAS, OpCo and each of its direct and indirect subsidiaries classified as a
partnership for U.S. federal income tax purposes will have in effect an election
under Section 754 of the Internal Revenue Code of 1986, as amended (the “Code”),
for the Taxable Year (as defined below) in which an Exchange (as defined below)
occurs, which election is intended to result in an adjustment to the tax basis
of the assets owned by OpCo (solely with respect to the Corporate Taxpayer) at
the time of an Exchange (such time, the “Exchange Date”) by reason of the
Exchange and the receipt of certain payments under this Agreement;

 

WHEREAS, the income, gain, loss, expense and other Tax (as defined below) items
of the Corporate Taxpayer may be affected by (i) the Basis Adjustment (as
defined below) and (ii) Imputed Interest (as defined below); and

 



 

 

 

WHEREAS, the parties to this Agreement desire to make certain arrangements with
respect to the effect of the Basis Adjustment and Imputed Interest on the actual
liability for Taxes of the Corporate Taxpayer.

 

NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein, and intending to be legally bound hereby, the
parties hereto agree as follows:

 

Article I

DEFINITIONS

 

Section 1.01        Definitions.

 

(a)                The following terms shall have the following meanings for the
purposes of this Agreement:

 

“Affiliate” shall have the meaning set forth in Rule 405 under the Securities
Act of 1933, as amended (as in effect on the date hereof).

 

“Agreed Rate” means LIBOR plus 100 basis points.

 

“Applicable Member” means any Member to whom any portion of a Realized Tax
Benefit may be Attributable under this Agreement.

 

“Attributable” means, with respect to any Applicable Member, the portion of any
Realized Tax Benefit of the Corporate Taxpayer that is “attributable” to such
Applicable Member, which shall be determined by reference to the assets from
which arise the depreciation, amortization or other similar deductions for
recovery of cost or basis (“Depreciation”) and with respect to increased basis
upon a disposition of an asset or Imputed Interest that produce the Realized Tax
Benefit, under the following principles:

 

(i)                 Any Realized Tax Benefit arising from a deduction to the
Corporate Taxpayer with respect to a Taxable Year for Depreciation arising in
respect of a Basis Adjustment to a Reference Asset resulting from an Exchange is
Attributable to the Applicable Member to the extent that the ratio of all
Depreciation for the Taxable Year in respect of Basis Adjustments resulting from
all Exchanges by the Applicable Member bears to the aggregate of all
Depreciation for the Taxable Year in respect of Basis Adjustments resulting from
all Exchanges by the Applicable Members.

 

(ii)               Any Realized Tax Benefit arising from the disposition of a
Reference Asset is Attributable to the Applicable Member to the extent that the
ratio of all Basis Adjustments (to the extent not previously giving rise to
Realized Tax Benefits) resulting from all Exchanges by the Applicable Member
with respect to such Reference Asset bears to the aggregate of all Basis
Adjustments (to the extent not previously giving rise to Realized Tax Benefits)
with respect to such Reference Asset.

 



2

 

 

(iii)             Any Realized Tax Benefit arising from a deduction to the
Corporate Taxpayer with respect to a Taxable Year in respect of Imputed Interest
is Attributable to the Applicable Member that is required to include Imputed
Interest in income (without regard to whether such Member is actually subject to
tax thereon).

 

(iv)             For the avoidance of doubt, in the case of a Basis Adjustment
with respect to an Exchange, depreciation, amortization or other similar
deductions for recovery of cost of basis shall constitute Depreciation only to
the extent that such depreciation, amortization or other similar deductions may
produce a Realized Tax Benefit (and not to the extent that such depreciation,
amortization or other similar deductions may be for the benefit of a Person
other than the Corporate Taxpayer), as reasonably determined by the Corporate
Taxpayer.

 

“Basis Adjustment” means the adjustment to the tax basis of a Reference Asset
under Sections 732, 755 and 1012 of the Code and the Treasury Regulations
promulgated thereunder (in situations where, as a result of one or more
Exchanges, OpCo becomes classified as an entity that is disregarded as separate
from its owner for U.S. federal income tax purposes) or under Sections 734(b),
743(b) and 755 of the Code and the Treasury Regulations promulgated thereunder
(in situations where, following an Exchange, OpCo remains in existence as an
entity for U.S. federal income tax purposes) and, in each case, comparable
sections of state and local tax laws, as a result of (i) an Exchange and (ii)
the payments made pursuant to this Agreement. For the avoidance of doubt, the
amount of any Basis Adjustment resulting from an Exchange of one or more
Non-Voting Common Units shall be determined without regard to any Pre-Exchange
Transfer of such Non-Voting Common Units and as if any such Pre-Exchange
Transfer had not occurred.

 

A “Beneficial Owner” of a security is a Person who directly or indirectly,
through any contract, arrangement, understanding, relationship or otherwise, has
or shares: (i) voting power, which includes the power to vote, or to direct the
voting of, such security and/or (ii) investment power, which includes the power
to dispose of, or to direct the disposition of, such security.

 

“Board” means the board of directors of the Corporate Taxpayer.

 

“Business Day” shall have the meaning ascribed to such term in the LLC
Agreement.

 

“Change of Control” means the occurrence of any of the following events:

 

(i)                 any Person or any group of Persons acting together which
would constitute a “group” for purposes of Section 13(d) of the Securities and
Exchange Act of 1934, or any successor provisions thereto, other than any of the
Permitted Holders, is or becomes the Beneficial Owner, directly or indirectly,
of securities of the Corporate Taxpayer representing more than 50% of the
combined voting power of the Corporate Taxpayer’s then outstanding voting
securities; or

 



3

 

 

(ii)                 the following individuals cease for any reason to
constitute a majority of the number of directors of the Corporate Taxpayer then
serving: individuals who, on the IPO Date, constitute the Board and any new
director whose appointment or election by the Board or nomination for election
by the Corporate Taxpayer’s shareholders was approved or recommended by a vote
of at least a majority of the directors then still in office who either were
directors on the IPO Date or whose appointment, election or nomination for
election was previously so approved or recommended by the directors referred to
in this clause (ii); or

 

(iii)                there is consummated a merger or consolidation of the
Corporate Taxpayer with any other corporation or other entity, and, immediately
after the consummation of such merger or consolidation, either (x) the Board
immediately prior to the merger or consolidation does not constitute at least a
majority of the board of directors of the company surviving the merger or, if
the surviving company is a Subsidiary, the ultimate parent thereof, or (y) the
voting securities of the Corporate Taxpayer immediately prior to such merger or
consolidation do not continue to represent or are not converted into more than
50% of the combined voting power of the then outstanding voting securities of
the Person resulting from such merger or consolidation or, if the surviving
company is a Subsidiary, the ultimate parent thereof; or

 

(iv)                the shareholders of the Corporate Taxpayer approve a plan of
complete liquidation or dissolution of the Corporate Taxpayer or there is
consummated an agreement or series of related agreements for the sale or other
disposition, directly or indirectly, by the Corporate Taxpayer of all or
substantially all of the Corporate Taxpayer’s assets, other than such sale or
other disposition by the Corporate Taxpayer of all or substantially all of the
Corporate Taxpayer’s assets to an entity, at least 50% of the combined voting
power of the voting securities of which are owned or beneficially owned,
directly or indirectly, by (x) shareholders of the Corporate Taxpayer in
substantially the same proportions as their ownership immediately prior to such
sale or (y) the Permitted Holders.

 

Notwithstanding the foregoing, except with respect to clause (ii) and clause
(iii)(x) above, (1) a “Change of Control” shall not be deemed to have occurred
by virtue of the consummation of any transaction or series of integrated
transactions immediately following which (a) the record or beneficial holders of
the issued and outstanding shares of the Corporate Taxpayer immediately prior to
such transaction or series of transactions continue to have substantially the
same proportionate ownership in, and own substantially all of the shares of, an
entity which owns all or substantially all of the assets of the Corporate
Taxpayer immediately following such transaction or series of transactions, (b)
no Person, other than a Permitted Holder, beneficially owns, directly or
indirectly through one or more intermediaries, more than 50% of the voting power
of the shares of an entity which owns all or substantially all of the assets of
the Corporate Taxpayer immediately following such transaction or series of
transactions; (2) any holding company whose only significant asset is shares of
any direct or indirect parent of the Corporate Taxpayer shall not itself be
considered a “Person” or “group” for purposes of this definition; (3) the
transfer of assets between or among the Corporate Taxpayer and the Permitted
Holders shall not itself constitute a Change of Control; (4) a Person or group
of Persons shall not be deemed to have beneficial ownership of shares subject to
a stock purchase agreement, merger agreement or similar agreement (or voting or
option agreement related thereto) until the consummation of the transactions
contemplated by such agreement; (5) any change in the relative beneficial
ownership of the Permitted Holders that does not alter the overall beneficial
ownership of the Permitted Holders shall not constitute a Change of Control; (6)
the term “Change of Control” shall not include a merger or consolidation of the
Corporate Taxpayer with or the sale, assignment, conveyance, transfer, lease or
other disposition of all or substantially all of the Corporate Taxpayer’s assets
to, an Affiliate incorporated or organized solely for the purpose of
reincorporating or reorganizing the Corporate Taxpayer in another jurisdiction
and/or for the sole purpose of forming or collapsing a holding company
structure.

 



4

 

 

“Corporate Taxpayer Return” means the federal and/or state and/or local Tax
Return, as applicable, of the Corporate Taxpayer filed with respect to Taxes of
any Taxable Year.

 

“Cumulative Net Realized Tax Benefit” for a Taxable Year means the cumulative
amount of Realized Tax Benefits for all Taxable Years of the Corporate Taxpayer,
up to and including such Taxable Year, net of the cumulative amount of Realized
Tax Detriments for the same period. The Realized Tax Benefit and Realized Tax
Detriment for each Taxable Year shall be determined based on the most recent Tax
Benefit Schedule or Amended Schedule, if any, in existence at the time of such
determination.

 

“Default Rate” means LIBOR plus 500 basis points.

 

“Determination” shall have the meaning ascribed to such term in Section 1313(a)
of the Code or similar provision of state and local tax law, as applicable, or
any other event (including the execution of IRS Form 870-AD) that finally and
conclusively establishes the amount of any liability for Tax and shall also
include the acquiescence of the Corporate Taxpayer to the amount of any assessed
liability for Tax.

 

“Early Termination Date” means the date of an Early Termination Notice for
purposes of determining the Early Termination Payment.

 

“Early Termination Rate” means the lesser of (i) 6.5% per annum, compounded
annually, and (ii) LIBOR plus 100 basis points.

 

“Exchange” means an acquisition of Non-Voting Common Units or a purchase of
Non-Voting Common Units by OpCo or the Corporate Taxpayer, including by way of
an exchange of stock of the Corporate Taxpayer for Non-Voting Common Units
pursuant to the Exchange Agreement, in each case occurring on or after the date
of this Agreement.

 

“Exchange Agreement” means the Exchange Agreement, dated as of the date hereof,
by and among the Corporate Taxpayer, OpCo, Holdings (and its successors and
assigns) and any other Person that becomes a “Holder” thereunder, as the same
may be amended, restated, supplemented and/or otherwise modified, from time to
time.

 

“Governmental Authority” means the government of any nation, state, territory,
city, locality or other political subdivision thereof, any entity or body
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government, including any court,
quasi-governmental authority, self-regulatory organization, commission,
tribunal, agency or any political or other subdivision, department, board,
bureau, or branch or official of any of the foregoing.

 



5

 

 

“Holdings” means vTv Therapeutics Holdings LLC, a Delaware limited liability
company.

 

“Hypothetical Tax Liability” means, with respect to any Taxable Year, the
liability for Taxes of (i) the Corporate Taxpayer and (ii) without duplication,
OpCo, but only with respect to Taxes imposed on OpCo or its Subsidiaries and
allocable to the Corporate Taxpayer (or to the other members of the consolidated
group of which the Corporate Taxpayer is the parent), in each case using the
same methods, elections, conventions and similar practices used on the relevant
Corporate Taxpayer Return, but (x) using the Non-Stepped Up Tax Basis as
reflected on the Exchange Basis Schedule, including amendments thereto for the
Taxable Year and (y) excluding any deduction attributable to Imputed Interest
for the Taxable Year. For the avoidance of doubt, Hypothetical Tax Liability
shall be determined without taking into account the carryover or carryback of
any Tax item (or portions thereof) that is attributable to any of Basis
Adjustments or Imputed Interest (which shall include Tax items that would not be
available for use but for the prior use of Tax items relating to Basis
Adjustments or Imputed Interest with respect to which there was no Realized Tax
Benefit).

 

“Imputed Interest” shall mean any interest imputed under Section 1272, 1274 or
483 or other provision of the Code and any similar provision of state and local
tax law with respect to the Corporate Taxpayer’s payment obligations under this
Agreement.

 

“IPO Date” means the closing date of the IPO.

 

“IRS” means the U.S. Internal Revenue Service.

 

“LIBOR” means during any period, an interest rate per annum equal to the
one-year LIBOR reported, on the date two days prior to the first day of such
period, on the Telerate Page 3750 (or if such screen shall cease to be publicly
available, as reported on Reuters Screen page “LIBOR01” or by any other publicly
available source of such market rate) for London interbank offered rates for
United States dollar deposits for such period.

 

“LLC Agreement” means the Amended and Restated Limited Liability Company
Agreement of OpCo, dated as of the date hereof, as the same may be amended,
restated, supplemented and/or otherwise modified, from time to time.

 

“Market Value” shall mean the closing price of the Class A Common Stock on the
applicable Exchange Date on the national securities exchange or interdealer
quotation system on which such Class A Common Stock is then traded or listed, as
reported by the Wall Street Journal; provided, that if the closing price is not
reported by the Wall Street Journal for the applicable Exchange Date, then the
Market Value shall mean the closing price of the Class A Common Stock on the
Business Day immediately preceding such Exchange Date on the national securities
exchange or interdealer quotation system on which such Class A Common Stock is
then traded or listed, as reported by the Wall Street Journal; provided,
further, that if the Class A Common Stock is not then listed on a national
securities exchange or interdealer quotation system, the Market Value shall mean
the cash consideration paid for Class A Common Stock, or the fair market value
of the other property delivered for Class A Common Stock, as determined by the
Board in good faith.

 



6

 

 

“Non-Stepped Up Tax Basis” means, with respect to any Reference Asset at any
time, the Tax basis that such asset would have had at such time if no Basis
Adjustments had been made.

 

“Payment Date” means any date on which a payment is required to be made pursuant
to this Agreement.

 

“Permitted Holder” shall mean vTv Therapeutics Holdings LLC, vTvx Holdings I
LLC, vTvx Holdings II LLC, M&F TTP Holdings LLC, MacAndrews & Forbes
Incorporated, Ronald O. Perelman or any of his immediate family members, and
their respective Affiliates and Related Parties.

 

“Person” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
governmental entity or other entity.

 

“Pre-Exchange Transfer” means any transfer (including upon the death of a
Member) or distribution in respect of one or more Non-Voting Common Units (i)
that occurs prior to an Exchange of such Non-Voting Common Units, and (ii) to
which Section 743(b) or 734(b) of the Code applies.

 

“Realized Tax Benefit” means, for a Taxable Year, the excess, if any, of the
Hypothetical Tax Liability over the actual liability for Taxes of (i) the
Corporate Taxpayer and (ii) without duplication, OpCo, but only with respect to
Taxes imposed on OpCo and allocable to the Corporate Taxpayer (or to the other
members of the consolidated group of which the Corporate Taxpayer is the parent)
for such Taxable Year.  If all or a portion of the actual liability for such
Taxes for the Taxable Year arises as a result of an audit by a Taxing Authority
of any Taxable Year, such liability shall not be included in determining the
Realized Tax Benefit unless and until there has been a Determination.

 

“Realized Tax Detriment” means, for a Taxable Year, the excess, if any, of the
actual liability for Taxes of (i) the Corporate Taxpayer and (ii) without
duplication, OpCo, but only with respect to Taxes imposed on OpCo and allocable
to the Corporate Taxpayer (or to the other members of the consolidated group of
which the Corporate Taxpayer is the parent) for such Taxable Year, over the
Hypothetical Tax Liability for such Taxable Year.  If all or a portion of the
actual liability for such Taxes for the Taxable Year arises as a result of an
audit by a Taxing Authority of any Taxable Year, such liability shall not be
included in determining the Realized Tax Detriment unless and until there has
been a Determination.

 

“Reference Asset” means an asset that is held by OpCo, or by any of its direct
or indirect subsidiaries treated as a partnership or disregarded entity for
purposes of the applicable Tax, at the time of an Exchange. A Reference Asset
also includes any asset that is “substituted basis property” under Section
7701(a)(42) of the Code with respect to a Reference Asset.

 



7

 

 

“Related Party” shall mean, with respect to any Person, (a) any controlling
stockholder, controlling member, general partner, subsidiary, spouse or
immediate family member (in the case of an individual) of such Person, (b) any
estate, trust, corporation, partnership or other entity, the beneficiaries,
stockholders, partners or owners of which consist solely of one or more
Permitted Holders and/or such other Persons referred to in the immediately
preceding clause (a), or (c) any executor, administrator, trustee, manager,
director or other similar fiduciary of any Person referred to in the immediately
preceding clause (b), acting solely in such capacity.

 

“Schedule” means any of the following: (i) an Exchange Basis Schedule, (ii) a
Tax Benefit Schedule, or (iii) the Early Termination Schedule.

 

“Subsidiaries” shall have the meaning ascribed to such term in the LLC
Agreement.

 

“Tax Return” means any return, declaration, report or similar statement required
to be filed with respect to Taxes (including any attached schedules), including
any information return, claim for refund, amended return and declaration of
estimated Tax.

 

“Taxable Year” means a taxable year of the Corporate Taxpayer as defined in
Section 441(b) of the Code or comparable section of state or local tax law, as
applicable (and, therefore, for the avoidance of doubt, may include a period of
less than 12 months for which a Tax Return is made), ending on or after the IPO
Date.

 

“Taxes” means any and all U.S. federal, state and local taxes, assessments or
similar charges that are based on or measured with respect to net income or
profits, and any interest related to such Tax.

 

“Taxing Authority” shall mean any domestic, federal, national, state, county or
municipal or other local government, any subdivision, agency, commission or
authority thereof, or any quasi-governmental body exercising any taxing
authority or any other authority exercising Tax regulatory authority.

 

“Treasury Regulations” means the final, temporary and proposed regulations under
the Code promulgated from time to time (including corresponding provisions and
succeeding provisions) as in effect for the relevant taxable period.

 

“Valuation Assumptions” shall mean, as of an Early Termination Date, the
assumptions that (1) in each Taxable Year ending on or after such Early
Termination Date, the Corporate Taxpayer will have taxable income sufficient to
fully utilize the deductions arising from the Basis Adjustments and Imputed
Interest during such Taxable Year or future Taxable Years (including, for the
avoidance of doubt, Basis Adjustments and Imputed Interest that would result
from future Tax Benefit Payments that would be paid in accordance with the
Valuation Assumptions) in which such deductions would become available, (2) the
U.S. federal income tax rates and state and local income tax rates that will be
in effect for each such Taxable Year will be those specified for each such
Taxable Year by the Code and other law as in effect on the Early Termination
Date, (3) any loss carryovers generated by deductions arising from Basis
Adjustments or Imputed Interest that are available as of such Early Termination
Date will be utilized by the Corporate Taxpayer on a pro rata basis from the
Early Termination Date through the scheduled expiration date of such loss
carryovers, (4) any non-amortizable assets will be disposed of on the fifteenth
anniversary of the applicable Basis Adjustment; provided, that in the event of a
Change of Control, such non-amortizable assets shall be deemed disposed of at
the time of sale of the relevant asset (if earlier than such fifteenth
anniversary), and (5) if, at the Early Termination Date, there are Non-Voting
Common Units that have not been Exchanged, then each such Non-Voting Common Unit
shall be deemed to be Exchanged for the Market Value of the number of shares of
Class A Common Stock and the amount of cash that would be transferred if the
Exchange occurred on the Early Termination Date.

 



8

 

 

(b)               Each of the following terms is defined in the Section set
forth opposite such term:

 

Term   Section Agreement   Preamble Amended Schedule   2.03(b) Class A Common
Stock   Recitals Class B Common Stock   Recitals Code   Recitals Corporate
Taxpayer   Preamble Dispute   7.03(a) Early Termination Effective Date   4.02
Early Termination Notice   4.02 Early Termination Payment   4.03(b) Early
Termination Schedule   4.02 e-mail   7.01 Exchange Basis Schedule   2.01
Exchange Date   Recitals Expert   7.09 Interest Amount   3.01(b) Material
Objection Notice   4.02 Members   Preamble Net Tax Benefit   3.01(b) Objection
Notice   2.03(a) OpCo   Recitals Reconciliation Dispute   7.09 Reconciliation
Procedures   2.03(a) Senior Obligations   5.01 Tax Benefit Payment   3.01(b) Tax
Benefit Schedule   2.02(a)

 

(c)                Other Definitional and Interpretative Provisions. The words
“hereof”, “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof. References to Articles and Sections are to Articles and Sections of this
Agreement unless otherwise specified. Any singular term in this Agreement shall
be deemed to include the plural, and any plural term the singular. Whenever the
words “include”, “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation”, whether or not
they are in fact followed by those words or words of like import. “Writing”,
“written” and comparable terms refer to printing, typing and other means of
reproducing words (including electronic media) in a visible form. References to
any statute shall be deemed to refer to such statute as amended from time to
time and to any rules or regulations promulgated thereunder. References to any
agreement or contract are to that agreement or contract as amended, modified or
supplemented from time to time in accordance with the terms hereof and thereof.
References to any Person include the successors and permitted assigns of that
Person. References from or through any date mean, unless otherwise specified,
from and including or through and including, respectively.

 



9

 

 

Article II

DETERMINATION OF REALIZED TAX BENEFIT

 

Section 2.01        Basis Adjustment. Within 120 calendar days after the filing
of the U.S. federal income tax return of the Corporate Taxpayer for each Taxable
Year in which any Exchange has been effected by any Member, the Corporate
Taxpayer shall deliver to such Member a schedule (the “Exchange Basis Schedule”)
that shows, in reasonable detail necessary to perform the calculations required
by this Agreement, including with respect to each Exchanging party, (i) the
Non-Stepped Up Tax Basis of the Reference Assets as of each applicable Exchange
Date, (ii) the Basis Adjustments with respect to the Reference Assets as a
result of the Exchanges effected in such Taxable Year, calculated (x) in the
aggregate, (y) solely with respect to Exchanges by such Member and (z) in the
case of a Basis Adjustment under Section 734(b) of the Code solely with respect
to the amount that is available to the Corporate Taxpayer in such Taxable Year,
(iii) the period (or periods) over which the Reference Assets are amortizable
and/or depreciable and (iv) the period (or periods) over which each Basis
Adjustment is amortizable and/or depreciable.

 

Section 2.02        Realized Tax Benefit and Realized Tax Detriment.

 

(a)                Tax Benefit Schedule. Within 120 calendar days after the
filing of the U.S. federal income tax return of the Corporate Taxpayer for any
Taxable Year in which there is a Realized Tax Benefit or Realized Tax Detriment
all or a portion of which is Attributable to a Member, the Corporate Taxpayer
shall provide to such Member a schedule showing, in reasonable detail and, at
the request of such Member, with respect to each separate Exchange, the
calculation of the Realized Tax Benefit or Realized Tax Detriment and the
portion Attributable to such Member for such Taxable Year (a “Tax Benefit
Schedule”). The Tax Benefit Schedule will become final as provided in Section
2.03(a) and may be amended as provided in Section 2.03(b) (subject to the
procedures set forth in Section 2.03(b)). 

 

(b)               Applicable Principles. The Realized Tax Benefit or Realized
Tax Detriment for each Taxable Year is intended to measure the decrease or
increase in the actual liability for Taxes of the Corporate Taxpayer for such
Taxable Year attributable to the Basis Adjustments and Imputed Interest,
determined using a “with and without” methodology. For the avoidance of doubt,
the actual liability for Taxes will take into account the deduction of the
portion of the Tax Benefit Payment that must be accounted for as interest under
the Code based upon the characterization of Tax Benefit Payments as additional
consideration payable by the Corporate Taxpayer for the Non-Voting Common Units
acquired in an Exchange. Carryovers or carrybacks of any Tax item attributable
to the Basis Adjustment or Imputed Interest shall be considered to be subject to
the rules of the Code and the Treasury Regulations or the appropriate provisions
of U.S. state and local income and franchise tax law, as applicable, governing
the use, limitation and expiration of carryovers or carrybacks of the relevant
type. If a carryover or carryback of any Tax item includes a portion that is
attributable to the Basis Adjustment or Imputed Interest and another portion
that is not, such portions shall be considered to be used in accordance with the
“with and without” methodology. The parties agree that (i) all Tax Benefit
Payments attributable to the Basis Adjustments (other than amounts accounted for
as interest under the Code) will (A) be treated as subsequent upward purchase
price adjustments that give rise to further Basis Adjustments to Reference
Assets for the Corporate Taxpayer and (B) have the effect of creating additional
Basis Adjustments to Reference Assets for the Corporate Taxpayer in the year of
payment, and (ii) as a result, such additional Basis Adjustments will be
incorporated into the current year calculation and into future year
calculations, as appropriate.

 



10

 

 

Section 2.03        Procedures, Amendments

 



(a)                Procedure. Every time the Corporate Taxpayer delivers to a
Member an applicable Schedule under this Agreement, including any Amended
Schedule delivered pursuant to Section 2.03(b) and any Early Termination
Schedule or amended Early Termination Schedule, the Corporate Taxpayer shall
also (x) deliver to such Member schedules, valuation reports (if any), and work
papers, as determined by the Corporate Taxpayer or requested by such Member,
providing reasonable detail regarding the preparation of the Schedule and
(y) allow such Member reasonable access at no cost to the appropriate
representatives at the Corporate Taxpayer, as determined by the Corporate
Taxpayer or requested by such Member, in connection with a review of such
Schedule. Without limiting the application of the preceding sentence, each time
the Corporate Taxpayer delivers to a Member a Tax Benefit Schedule, in addition
to the Tax Benefit Schedule duly completed, the Corporate Taxpayer shall deliver
to such Member the Corporate Taxpayer Return, the reasonably detailed
calculation by the Corporate Taxpayer of the Hypothetical Tax Liability, the
reasonably detailed calculation by the Corporate Taxpayer of the actual Tax
liability, as well as any other work papers as determined by the Corporate
Taxpayer or requested by such Member. An applicable Schedule or amendment
thereto shall become final and binding on all parties 30 calendar days from the
first date on which the Member has received the applicable Schedule or amendment
thereto unless such Member (i) within 30 calendar days after receiving an
applicable Schedule or amendment thereto, provides the Corporate Taxpayer with
notice of a material objection to such Schedule (“Objection Notice”) made in
good faith or (ii) provides a written waiver of such right of any Objection
Notice within the period described in clause (i) above, in which case such
Schedule or amendment thereto becomes binding on the date the waiver is received
by the Corporate Taxpayer. If the parties, for any reason, are unable to
successfully resolve the issues raised in the Objection Notice within 30
calendar days after receipt by the Corporate Taxpayer of an Objection Notice,
the Corporate Taxpayer and the applicable Member shall employ the reconciliation
procedures as described in Section 7.09 (the “Reconciliation Procedures”).

 



11

 

 

(b)               Amended Schedule. The applicable Schedule for any Taxable Year
may be amended from time to time by the Corporate Taxpayer (i) in connection
with a Determination affecting such Schedule, (ii) to correct inaccuracies in
the Schedule identified as a result of the receipt of additional factual
information relating to a Taxable Year after the date the Schedule was provided
to the applicable Member, (iii) to comply with the Expert’s determination under
the Reconciliation Procedures, (iv) to reflect a change in the Realized Tax
Benefit or Realized Tax Detriment for such Taxable Year attributable to a
carryback or carryforward of a loss or other tax item to such Taxable Year, (v)
to reflect a change in the Realized Tax Benefit or Realized Tax Detriment for
such Taxable Year attributable to an amended Tax Return filed for such Taxable
Year, or (vi) to adjust the Exchange Basis Schedule to take into account
payments made pursuant to this Agreement (any such Schedule, an “Amended
Schedule”). The Corporate Taxpayer shall provide an Amended Schedule to each
Member within 30 calendar days of the occurrence of an event referenced in
clauses (i) through (vi) of the preceding sentence.

  

Article III

TAX BENEFIT PAYMENTS

 

Section 3.01        Payments.

 

(a)                Within five (5) Business Days after all of the Tax Benefit
Schedules with respect to a Taxable Year are delivered to a Member pursuant to
this Agreement, the Corporate Taxpayer shall pay to each Member for such Taxable
Year the Tax Benefit Payment in the amount determined pursuant to Section
3.01(b).  Each such Tax Benefit Payment to a Member shall be made by wire
transfer of immediately available funds to the bank account previously
designated by such Member to the Corporate Taxpayer or as otherwise agreed by
the Corporate Taxpayer and such Member.  For the avoidance of doubt, no Tax
Benefit Payment shall be made in respect of estimated tax payments, including
federal estimated income tax payments. Notwithstanding anything herein to the
contrary, solely at the election of a Member, which shall be made in a written
notice to the Corporate Taxpayer in connection with the applicable Exchange, in
no event shall the aggregate Tax Benefit Payments in respect of such Exchange
(other than amounts accounted for as interest under the Code) exceed 50% of the
amount equal to the sum of (A) the cash, excluding any Tax Benefit Payments, and
(B) the Market Value of the Class A Common Stock, received by such Member on
such Exchange.

 

(b)               A “Tax Benefit Payment” in respect of a Member, means an
amount, not less than zero, equal to the sum of the amount of the Net Tax
Benefit Attributable to such Member and the related Interest Amount.  For the
avoidance of doubt, for Tax purposes, the Interest Amount shall not be treated
as interest but instead shall be treated as additional consideration for the
acquisition of Non-Voting Common Units in Exchanges, unless otherwise required
by law. The “Net Tax Benefit” for a Taxable Year shall be an amount equal to the
excess, if any, of 85% of the Cumulative Net Realized Tax Benefit as of the end
of such Taxable Year over the total amount of Tax Benefit Payments previously
made under this Section 3.01 (excluding payments attributable to Interest
Amounts); provided, for the avoidance of doubt, that such Member shall not be
required to return any portion of any previously made Tax Benefit Payment. The
“Interest Amount” shall equal the interest on the amount of the Net Tax Benefit
Attributable to such Member calculated at the Agreed Rate from the due date
(without extensions) for filing the Corporate Taxpayer Return with respect to
Taxes for such Taxable Year until the Payment Date of the applicable Tax Benefit
Payment. Notwithstanding the foregoing, unless the Member elects to receive the
lump-sum payment pursuant to the following sentence, for each Taxable Year
ending on or after the date of a Change of Control, all Tax Benefit Payments,
whether paid with respect to the Non-Voting Common Units that were Exchanged (i)
prior to the date of such Change of Control or (ii) on or after the date of such
Change of Control, shall be calculated by utilizing Valuation Assumptions (1)
and (3), substituting in each case the terms “the closing date of a Change of
Control” for an “Early Termination Date.” In connection with any Change of
Control, at the election of a Member, all obligations hereunder with respect to
such Member shall be accelerated, and such obligations shall be calculated as if
an Early Termination Notice had been delivered on the date of such election and
shall include, but not be limited to, (1) the Early Termination Payment to such
Member calculated as if an Early Termination Notice had been delivered on the
date of such election, (2) any Tax Benefit Payment agreed to by the Corporate
Taxpayer and such Member as due and payable but unpaid as of the date of such
Member’s election, and (3) any Tax Benefit Payment due for the Taxable Year
ending with or including the date of such Member’s election; provided, that
procedures similar to the procedures of Section 4.02 shall apply with respect to
the determination of the amount payable by the Corporate Taxpayer pursuant to
this sentence.

 



12

 

 

Section 3.02        No Duplicative Payments. It is intended that the provisions
of this Agreement will not result in duplicative payment of any amount
(including interest) required under this Agreement.  The provisions of this
Agreement shall be construed in the appropriate manner to ensure such intentions
are realized.

 

Article IV

TERMINATION

 

Section 4.01        Termination, Early Termination and Breach of Agreement.

 

(a)                Unless terminated earlier pursuant to Section 4.01(b) or
Section 4.01(c), this Agreement will terminate when there is no further
potential for a Tax Benefit Payment pursuant to this Agreement.

 

(b)               The Corporate Taxpayer may terminate this Agreement with
respect to all amounts payable to the Members and with respect to all of the
Non-Voting Common Units held (or previously held and exchanged) by all Members
at any time by paying to each Member the Early Termination Payment in respect of
such Member; provided, however, that this Agreement shall only terminate
pursuant to this Section 4.01(b) upon the receipt of the Early Termination
Payment by all Members; and provided, further, that the Corporate Taxpayer may
withdraw any notice to execute its termination rights under this Section 4.01(b)
prior to the time at which any Early Termination Payment has been paid.  Upon
payment of the Early Termination Payment by the Corporate Taxpayer in accordance
with this Section 4.01(b), neither the Members nor the Corporate Taxpayer shall
have any further payment obligations under this Agreement, other than for any
(1) Tax Benefit Payment agreed to by the Corporate Taxpayer and a Member as due
and payable but unpaid as of the Early Termination Notice and (2) Tax Benefit
Payment due for the Taxable Year ending with or including the date of the Early
Termination Notice (except to the extent that the amount described in clause (2)
is included in the Early Termination Payment).  If an Exchange occurs after the
Corporate Taxpayer makes the Early Termination Payment pursuant to this Section
4.01(b), the Corporate Taxpayer shall have no obligations under this Agreement
with respect to such Exchange. If the Corporate Taxpayer terminates, or proposes
to terminate, this Agreement by making, or proposing to make, the Early
Termination Payment to the Members under such agreement, then each Member that
is a party to this Agreement shall have the right to cause the Corporate
Taxpayer to make an Early Termination Payment to such Member under this
Agreement; provided that the procedures of this Article IV shall apply to such
Early Termination Payment as if the Corporate Taxpayer had delivered an Early
Termination Notice to such electing Members; provided further that a Member may
elect to receive an Early Termination Payment pursuant to this sentence
notwithstanding the fact that not all Members under this Agreement elect to
receive such a payment.

 



13

 

 

(c)                In the event that the Corporate Taxpayer breaches any of its
material obligations under this Agreement, whether as a result of failure to
make any payment when due, failure to honor any other material obligation
required hereunder or by operation of law as a result of the rejection of this
Agreement in a case commenced under the Bankruptcy Code or otherwise, and does
not cure such breach within ninety (90) days of receipt of notice of such
breach, then all obligations hereunder shall be accelerated and such obligations
shall be calculated as if an Early Termination Notice had been delivered on the
date of such breach and shall include, but not be limited to, (1) the Early
Termination Payment calculated as if an Early Termination Notice had been
delivered on the date of a breach, (2) any Tax Benefit Payment agreed to by the
Corporate Taxpayer and any Members as due and payable but unpaid as of the date
of a breach, and (3) any Tax Benefit Payment due for the Taxable Year ending
with or including the date of a breach; provided that procedures similar to the
procedures of Section 4.02 shall apply with respect to the determination of the
amount payable by the Corporate Taxpayer pursuant to this sentence. 
Notwithstanding the foregoing, in the event that the Corporate Taxpayer breaches
this Agreement, the Members shall be entitled to elect to receive the amounts
set forth in clauses (1), (2) and (3) above or to seek specific performance of
the terms hereof.  The parties agree that the failure to make any payment due
pursuant to this Agreement within three months of the date such payment is due
shall be deemed to be a breach of a material obligation under this Agreement for
all purposes of this Agreement, and that it will not be considered to be a
breach of a material obligation under this Agreement to make a payment due
pursuant to this Agreement within three months of the date such payment is due.
Notwithstanding anything in this Agreement to the contrary, it shall not be a
breach of this Agreement if the Corporate Taxpayer fails to make any payment due
pursuant to this Agreement when due to the extent the Corporate Taxpayer has
insufficient funds to make such payment; provided that the interest provisions
of Section 5.02 shall apply to such late payment (unless the Corporate Taxpayer
does not have sufficient cash to make such payment as a result of limitations
imposed by credit agreements to which the Corporate Taxpayer or its Subsidiaries
is a party, in which case Section 5.02 shall apply, but the Default Rate shall
be replaced by the Agreed Rate); provided, further, that the Corporate Taxpayer
shall promptly (and in any event, within two (2) Business Days), pay all such
unpaid payments, together with accrued and unpaid interest thereon, immediately
following such time that the Corporate Taxpayer has, and to the extent the
Corporate Taxpayer has, sufficient funds to make such payment, and the failure
of the Corporate Taxpayer to do so shall constitute a breach of this Agreement.
For the avoidance of doubt, all cash and cash equivalents used or to be used to
pay dividends by, or repurchase equity securities of, the Corporate Taxpayer
shall be deemed to be funds sufficient and available to pay such unpaid
payments, together with any accrued and unpaid interest thereon.

 



14

 

 

(d)               The undersigned hereby acknowledge and agree that the timing,
amounts and aggregate value of Tax Benefit Payments pursuant to this Agreement
are not reasonably ascertainable.

 

Section 4.02        Early Termination Notice. If the Corporate Taxpayer chooses
to exercise its right of early termination under Section 4.01(b) above, the
Corporate Taxpayer shall deliver to each Member notice of such intention to
exercise such right (“Early Termination Notice”) and a schedule (the “Early
Termination Schedule”) specifying the Corporate Taxpayer’s intention to exercise
such right and showing in reasonable detail the calculation of the Early
Termination Payment for such Member. The Early Termination Schedule shall become
final and binding on such Member thirty (30) calendar days from the first date
on which such Member has received such Schedule or amendment thereto unless such
Member (i) within thirty (30) calendar days after receiving the Early
Termination Schedule, provides the Corporate Taxpayer with notice of a material
objection to such Schedule made in good faith (“Material Objection Notice”) or
(ii) provides a written waiver of such right of a Material Objection Notice
within the period described in clause (i) above, in which case such Schedule
becomes binding on the date the waiver is received by the Corporate Taxpayer
(such thirty (30) calendar day date as modified, if at all, by clauses (i) or
(ii), the “Early Termination Effective Date”). If the Corporate Taxpayer and
such Member, for any reason, are unable to successfully resolve the issues
raised in such notice within thirty (30) calendar days after receipt by the
Corporate Taxpayer of the Material Objection Notice, the Corporate Taxpayer and
such Member shall employ the Reconciliation Procedures. 

 

Section 4.03        Payment upon Early Termination.

 

(a)                Within three (3) Business Days after the Early Termination
Effective Date, the Corporate Taxpayer shall pay to each Member an amount equal
to the Early Termination Payment in respect of such Member. Such payment shall
be made by wire transfer of immediately available funds to a bank account or
accounts designated by such Member or as otherwise agreed by the Corporate
Taxpayer and such Member.

 

(b)               “Early Termination Payment” in respect of a Member shall equal
the present value, discounted at the Early Termination Rate as of the Early
Termination Effective Date, of all Tax Benefit Payments in respect of such
Member that would be required to be paid by the Corporate Taxpayer beginning
from the Early Termination Date and assuming that the Valuation Assumptions are
applied. 

 

Article V

 

SUBORDINATION AND LATE PAYMENTS

 

Section 5.01        Subordination. Notwithstanding any other provision of this
Agreement to the contrary, any Tax Benefit Payment or Early Termination Payment
required to be made by the Corporate Taxpayer to any Member under this Agreement
shall rank subordinate and junior in right of payment to any principal, interest
or other amounts due and payable in respect of any obligations in respect of
indebtedness for borrowed money of the Corporate Taxpayer and its Subsidiaries
(“Senior Obligations”) and shall rank pari passu with all current or future
unsecured obligations of the Corporate Taxpayer that are not Senior Obligations.

 



15

 

 

Section 5.02        Late Payments by the Corporate Taxpayer. The amount of all
or any portion of any Tax Benefit Payment or Early Termination Payment not made
to the applicable Member when due under the terms of this Agreement shall be
payable together with any interest thereon, computed at the Default Rate and
commencing from the date on which such Tax Benefit Payment or Early Termination
Payment was due and payable. The Corporate Taxpayer shall promptly (and in any
event, within two (2) Business Days), pay all unpaid Tax Benefit Payments and
Early Termination Payments, together with accrued and unpaid interest thereon,
immediately following such time that the Corporate Taxpayer has, and to the
extent the Corporate Taxpayer has, sufficient funds to make such payment. For
the avoidance of doubt, all cash and cash equivalents used or to be used to pay
dividends by, or repurchase equity securities of, the Corporate Taxpayer shall
be deemed to be funds sufficient and available to pay unpaid Tax Benefit
Payments and Early Termination Payments, together with any accrued and unpaid
interest thereon.

 

Article VI

 

NO DISPUTES; CONSISTENCY; COOPERATION

 

Section 6.01        Participation in the Corporate Taxpayer’s and OpCo’s Tax
Matters. Except as otherwise provided herein, the Corporate Taxpayer shall have
full responsibility for, and sole discretion over, all Tax matters concerning
the Corporate Taxpayer and OpCo, including the preparation, filing or amending
of any Tax Return and defending, contesting or settling any issue pertaining to
Taxes. Notwithstanding the foregoing, the Corporate Taxpayer shall notify a
Member of, and keep such Member reasonably informed with respect to, the portion
of any audit of the Corporate Taxpayer and OpCo by a Taxing Authority the
outcome of which is reasonably expected to affect the rights and obligations of
such Member under this Agreement, and shall provide to such Member reasonable
opportunity to provide information and other input to the Corporate Taxpayer,
OpCo and their respective advisors concerning the conduct of any such portion of
such audit; provided, however, that the Corporate Taxpayer and OpCo shall not be
required to take any action that is inconsistent with any provision of the LLC
Agreement.

 

Section 6.02        Consistency. The Corporate Taxpayer and the Members agree to
report and cause to be reported for all purposes, including federal, state and
local Tax purposes and financial reporting purposes, all Tax-related items
(including the Basis Adjustments and each Tax Benefit Payment) in a manner
consistent with that specified by the Corporate Taxpayer in any Schedule
required to be provided by or on behalf of the Corporate Taxpayer under this
Agreement unless otherwise required by law. Any dispute as to required Tax or
financial reporting shall be subject to Section 7.09.

 

Section 6.03        Cooperation. Each of the Corporate Taxpayer and each Member
shall (a) furnish to the other party in a timely manner such information,
documents and other materials as the other party may reasonably request for
purposes of making any determination or computation necessary or appropriate
under this Agreement, preparing any Tax Return or contesting or defending any
audit, examination or controversy with any Taxing Authority, (b) make itself
available to the other party and its representatives to provide explanations of
documents and materials and such other information as the other party or its
representatives may reasonably request in connection with any of the matters
described in clause (a) above, and (c) reasonably cooperate in connection with
any such matter, and the Corporate Taxpayer shall reimburse the applicable
Member for any reasonable third-party costs and expenses incurred pursuant to
this Section 6.03.

 



16

 

 

Article VII

 

MISCELLANEOUS

 

Section 7.01        Notices. All notices, requests and other communications to
any party hereunder shall be in writing (including facsimile transmission and
electronic mail (“e-mail”) transmission, so long as a receipt of such e-mail is
requested and received) and shall be given to such party as set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice:

 

  If to the Corporate Taxpayer, to:        vTv Therapeutics Inc.   4170
Mendenhall Oaks Pkwy   High Point, NC 27265   Telephone: (336) 841-0300  
Facsimile: (336) 841-0310   Attention: Stephen L. Holcombe   Email:
sholcombe@vtvtherapeutics.com       with a copy (which shall not constitute
notice to the Corporate Taxpayer) to:       Paul, Weiss, Rifkind, Wharton &
Garrison LLP   1285 Avenue of the Americas   New York, NY  10019-6064  
Telephone: (212) 373-3000   Facsimile: (212) 757-3990   Attention: Jeffrey B.
Samuels     Lawrence G. Wee   Email: jsamuels@paulweiss.com    
lwee@paulweiss.com       If to the applicable Member, to the address, facsimile
number or e-mail address specified for such party on the Member Schedule to the
LLC Agreement.

 

All such notices, requests and other communications shall be deemed received on
the date of receipt by the recipient thereof if received prior to 5:00 p.m. on a
Business Day in the place of receipt. Otherwise, any such notice, request or
communication shall be deemed to have been received on the next succeeding
Business Day in the place of receipt.

 



17

 

 

Section 7.02        Binding Effect; Benefit; Assignment.

 

(a)                The provisions of this Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns. No provision of this Agreement is intended to confer any rights,
benefits, remedies, obligations or liabilities hereunder upon any Person other
than the parties hereto and their respective successors and assigns. The
Corporate Taxpayer shall require and cause any direct or indirect successor
(whether by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Corporate Taxpayer, by
written agreement, expressly to assume and agree to perform this Agreement in
the same manner and to the same extent that the Corporate Taxpayer would be
required to perform if no such succession had taken place.

 

(b)               A Member, in its sole discretion, may assign any of its rights
under this Agreement (including in connection with a dissolution or liquidation
of a Member) to any Person as long as such transferee has executed and
delivered, or, in connection with such transfer, executes and delivers, a
joinder to this Agreement, in form of Exhibit A, agreeing to become a “Member”
for all purposes of this Agreement, except as otherwise provided in such
joinder; provided, that a Member’s rights under this Agreement shall be
assignable by such Member under the procedure in this Section 7.02(b) regardless
of whether such Member continues to hold any interests in OpCo or the Corporate
Taxpayer or has fully transferred any such interests.

 

Section 7.03        Resolution of Disputes.

 

(a)                Except for Reconciliation Disputes subject to Section 7.09,
any and all disputes which cannot be settled amicably, including any ancillary
claims of any party, arising out of, relating to or in connection with the
validity, negotiation, execution, interpretation, performance or non-performance
of this Agreement (including the validity, scope and enforceability of this
arbitration provision) (each a “Dispute”) shall be finally settled by
arbitration conducted by a single arbitrator in Delaware in accordance with the
then-existing Rules of Arbitration of the International Chamber of Commerce. If
the parties to the Dispute fail to agree on the selection of an arbitrator
within ten (10) days of the receipt of the request for arbitration, the
International Chamber of Commerce shall make the appointment. The arbitrator
shall be a lawyer admitted to the practice of law in the State of Delaware and
shall conduct the proceedings in the English language. Performance under this
Agreement shall continue if reasonably possible during any arbitration
proceedings. 

 

(b)               Notwithstanding the provisions of paragraph (a), the Corporate
Taxpayer may bring an action or special proceeding in any court of competent
jurisdiction for the purpose of compelling a party to arbitrate, seeking
temporary or preliminary relief in aid of an arbitration hereunder, and/or
enforcing an arbitration award and, for the purposes of this paragraph (b), each
Member (i) expressly consents to the application of paragraph (c) of this
Section 7.03 to any such action or proceeding, (ii) agrees that proof shall not
be required that monetary damages for breach of the provisions of this Agreement
would be difficult to calculate and that remedies at law would be inadequate,
and (iii) irrevocably appoints the Corporate Taxpayer as agent of such Member
for service of process in connection with any such action or proceeding and
agrees that service of process upon such agent, who shall promptly advise such
Member of any such service of process, shall be deemed in every respect
effective service of process upon such Member in any such action or proceeding.

 



18

 

 

(c)                EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF
THE CHANCERY COURT OF THE STATE OF DELAWARE OR, IF SUCH COURT DECLINES
JURISDICTION, THE COURTS OF THE STATE OF DELAWARE SITTING IN WILMINGTON,
DELAWARE, AND OF THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF DELAWARE
SITTING IN WILMINGTON, DELAWARE, AND ANY APPELLATE COURT FROM ANY THEREOF, FOR
THE PURPOSE OF ANY JUDICIAL PROCEEDING BROUGHT IN ACCORDANCE WITH THE PROVISIONS
OF THIS SECTION 7.03, OR ANY JUDICIAL PROCEEDING ANCILLARY TO AN ARBITRATION OR
CONTEMPLATED ARBITRATION ARISING OUT OF OR RELATING TO OR CONCERNING THIS
AGREEMENT. Such ancillary judicial proceedings include any suit, action or
proceeding to compel arbitration, to obtain temporary or preliminary judicial
relief in aid of arbitration, or to confirm an arbitration award. The parties
acknowledge that the fora designated by this paragraph (c) have a reasonable
relation to this Agreement, and to the parties’ relationship with one another.

 

(d)               The parties hereby waive, to the fullest extent permitted by
applicable law, any objection which they now or hereafter may have to personal
jurisdiction or to the laying of venue of any such ancillary suit, action or
proceeding brought in any court referred to in the preceding paragraph of this
Section 7.03 and such parties agree not to plead or claim the same.

 

Section 7.04        Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Until and unless
each party has received a counterpart hereof signed by the other party hereto,
this Agreement shall have no effect and no party shall have any right or
obligation hereunder (whether by virtue of any other oral or written agreement
or other communication).

 

Section 7.05        Entire Agreement. This Agreement constitutes the entire
agreement between the parties with respect to the subject matter of this
Agreement and supersedes all prior agreements and understandings, both oral and
written, between the parties with respect to the subject matter of this
Agreement. Nothing in this Agreement shall create any third-party beneficiary
rights in favor of any Person or other party hereto.

 

Section 7.06        Severability. If any term, provision, covenant or
restriction of this Agreement is held by a court of competent jurisdiction or
other Governmental Authority to be invalid, void or unenforceable, the remainder
of the terms, provisions, covenants and restrictions of this Agreement shall
remain in full force and effect and shall in no way be affected, impaired or
invalidated so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such a determination, the parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby are consummated as originally contemplated to the fullest
extent possible.

 



19

 

 

Section 7.07        Amendment. No provision of this Agreement may be amended
unless such amendment is approved in writing by the Corporate Taxpayer and by
Persons who would be entitled to receive at least two-thirds of the Early
Termination Payments payable to all Persons entitled to Early Termination
Payments under this Agreement if the Corporate Taxpayer had exercised its right
of early termination on the date of the most recent Exchange prior to such
amendment (excluding, for purposes of this sentence, all payments made to any
Persons pursuant to this Agreement since the date of such most recent Exchange);
provided, that no such amendment shall be effective if such amendment will have
a disproportionate effect on the payments certain Persons will or may receive
under this Agreement unless all such Persons disproportionately affected consent
in writing to such amendment. No provision of this Agreement may be waived
unless such waiver is in writing and signed by the party against whom the waiver
is to be effective.

 

Section 7.08        Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without regard
to the conflicts of law rules of such State that would result in the application
of the laws of any other State.

 

Section 7.09        Reconciliation. In the event that the Corporate Taxpayer and
a Member are unable to resolve a disagreement with respect to the matters
governed by Sections 2.03, 3.01(b), 4.02 and 6.02 within the relevant period
designated in this Agreement (“Reconciliation Dispute”), the Reconciliation
Dispute shall be submitted for determination to a nationally recognized expert
(the “Expert”) in the particular area of disagreement mutually acceptable to
both parties. The Expert shall be a partner or principal in a nationally
recognized accounting or law firm, and unless the Corporate Taxpayer and such
Member agree otherwise, the Expert shall not, and the firm that employs the
Expert shall not, have any material relationship with the Corporate Taxpayer or
such Member or other actual or potential conflict of interest. If the parties
are unable to agree on an Expert within fifteen (15) calendar days of receipt by
the respondent(s) of written notice of a Reconciliation Dispute, the Expert
shall be appointed by the International Chamber of Commerce Centre for
Expertise. The Expert shall resolve any matter relating to the Exchange Basis
Schedule or an amendment thereto or the Early Termination Schedule or an
amendment thereto within thirty (30) calendar days and shall resolve any matter
relating to a Tax Benefit Schedule or an amendment thereto within fifteen (15)
calendar days or as soon thereafter as is reasonably practicable, in each case
after the matter has been submitted to the Expert for resolution. 
Notwithstanding the preceding sentence, if the matter is not resolved before any
payment that is the subject of a disagreement would be due (in the absence of
such disagreement) or any Tax Return reflecting the subject of a disagreement is
due, the undisputed amount shall be paid on the date prescribed by this
Agreement and such Tax Return may be filed as prepared by the Corporate
Taxpayer, subject to adjustment or amendment upon resolution.  The costs and
expenses relating to the engagement of such Expert or amending any Tax Return
shall be borne by the Corporate Taxpayer, except as provided in the next
sentence.  The Corporate Taxpayer and such Member shall bear their own costs and
expenses of such proceeding, unless (i) the Expert substantially adopts such
Member’s position, in which case the Corporate Taxpayer shall reimburse such
Member for any reasonable out-of-pocket costs and expenses in such proceeding,
or (ii) the Expert substantially adopts the Corporate Taxpayer’s position, in
which case such Member shall reimburse the Corporate Taxpayer for any reasonable
out-of-pocket costs and expenses in such proceeding.  Any dispute as to whether
a dispute is a Reconciliation Dispute within the meaning of this Section 7.09
shall be decided by the Expert.  The Expert shall finally determine any
Reconciliation Dispute and the determinations of the Expert pursuant to this
Section 7.09 shall be binding on the Corporate Taxpayer and such Member and may
be entered and enforced in any court having jurisdiction. 

 



20

 

 

Section 7.10        Withholding. The Corporate Taxpayer shall be entitled to
deduct and withhold from any payment payable pursuant to this Agreement such
amounts as the Corporate Taxpayer is required to deduct and withhold with
respect to the making of such payment under the Code or any provision of state,
local or foreign tax law. To the extent that amounts are so withheld and paid
over to the appropriate Taxing Authority by the Corporate Taxpayer, such
withheld amounts shall be treated for all purposes of this Agreement as having
been paid to the applicable Member.

 

Section 7.11        Admission of the Corporate Taxpayer into a Consolidated
Group; Transfers of Corporate Assets. 

 

(a)                If the Corporate Taxpayer is or becomes a member of an
affiliated or consolidated group of corporations that files a consolidated
income tax return pursuant to Sections 1501 et seq. of the Code or any
corresponding provisions of state or local law, then: (i) the provisions of this
Agreement shall be applied with respect to the group as a whole; and (ii) Tax
Benefit Payments, Early Termination Payments and other applicable items
hereunder shall be computed with reference to the consolidated taxable income of
the group as a whole.

 

(b)               If any entity that is obligated to make a Tax Benefit Payment
or Early Termination Payment hereunder transfers one or more assets to a
corporation (or a Person classified as a corporation for U.S. federal income tax
purposes) with which such entity does not file a consolidated tax return
pursuant to Section 1501 of the Code, such entity, for purposes of calculating
the amount of any Tax Benefit Payment or Early Termination Payment (e.g.,
calculating the gross income of the entity and determining the Realized Tax
Benefit of such entity) due hereunder, shall be treated as having disposed of
such asset in a fully taxable transaction on the date of such contribution.  The
consideration deemed to be received by such entity shall be equal to the fair
market value of the contributed asset. For purposes of this Section 7.11, a
transfer of a partnership interest shall be treated as a transfer of the
transferring partner’s share of each of the assets and liabilities of that
partnership.

 

Section 7.12        Confidentiality. Section 12.11 (Confidentiality) of the LLC
Agreement as of the date of this Agreement shall apply to any information of the
Corporate Taxpayer provided to the Members and their assignees pursuant to this
Agreement.

 

Section 7.13        Partnership Agreement. This Agreement shall be treated as
part of the partnership agreement of OpCo as described in Section 761(c) of the
Code, and Sections 1.704-1(b)(2)(ii)(h) and 1.761-1(c) of the Treasury
Regulations.

 

[Remainder of Page Intentionally Left Blank]

 



21

 

 

IN WITNESS WHEREOF, the Corporate Taxpayer and each Member set forth below have
duly executed this Agreement as of the date first written above.

 

  CORPORATE TAXPAYER:       vTv Therapeutics Inc.       By: /s/ Stephen L.
Holcombe   Name: Stephen L. Holcombe   Title: President and Chief Executive
Officer           MEMBERS:       vTv Therapeutics Holdings, LLC, for the benefit
of M&F TTP Holdings, LLC         /s/ Stephen L. Holcombe   By: Stephen L.
Holcombe   Title: President         M&F TTP Holdings, LLC         /s/ Paul G.
Savas   By: Paul G. Savas   Title: Executive Vice President and Chief Financial
Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Tax Receivable Agreement

 



 

 

 



Exhibit A

 Form of Joinder

 

This JOINDER (this “Joinder”) to the Tax Receivable Agreement (as defined
below), dated as of ____________, by and among vTv Therapeutics Inc., a Delaware
corporation (the “Corporate Taxpayer”), and ______________ (“Permitted
Transferee”).

 

WHEREAS, on ____________, Permitted Transferee acquired (the “Acquisition”) [___
Non-Voting Common Units][the right to receive any and all payments that may
become due and payable under the Tax Receivable Agreement with respect to ___
Non-Voting Common Units that were previously Exchanged and are described in
greater detail in Annex A to this Joinder] (collectively, “Interests” and,
together with all other interests hereinafter acquired by the Permitted
Transferee from Transferor, the “Acquired Interests”) from ______________
(“Transferor”); and

 

WHEREAS, Transferor, in connection with the Acquisition, has required Permitted
Transferee to execute and deliver this Joinder pursuant to Section 7.02(b) of
the Tax Receivable Agreement, dated as of [_________ ___], 2015, by and among
the Corporate Taxpayer and each Member (as defined therein) (the “Tax Receivable
Agreement”).

 

NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein, and intending to be legally bound hereby, the
parties hereto agree as follows:

 

Section 1.01 Definitions. To the extent capitalized words used in this Joinder
are not defined in this Joinder, such words shall have the respective meanings
set forth in the Tax Receivable Agreement.

 

Section 1.02 Joinder. Permitted Transferee hereby acknowledges and agrees to
become a “Member” (as defined in the Tax Receivable Agreement) for all purposes
of the Tax Receivable Agreement. Permitted Transferee hereby acknowledges the
terms of Section 7.02(b) of the Tax Receivable Agreement and agrees to be bound
by Section 7.12 of the Tax Receivable Agreement.

 

Section 1.03 Notice. Any notice, request, consent, claim, demand, approval,
waiver or other communication hereunder to Permitted Transferee shall be
delivered or sent to Permitted Transferee at the address set forth on the
signature page hereto in accordance with Section 7.01 of the Tax Receivable
Agreement.

 

Section 1.04 Governing Law. This Joinder shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to the
conflicts of law rules of such State that would result in the application of the
laws of any other State.

 



 

 

 

IN WITNESS WHEREOF, this Joinder has been duly executed and delivered by
Permitted Transferee as of the date first above written.

 

  [PERMITTED TRANSFEREE]         By:     Name:     Title:             Address
for notices:            

 

 



 

 

 